F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          FEB 7 2003
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 ROBERT WAYNE HAMBY,

              Plaintiff - Appellant,

 v.                                                     No. 02-6106
                                                   D.C. No. CIV-01-620-L
 LENORA JORDAN, Warden JCCC;                         (W.D. Oklahoma)
 WACKENHUT CORRECTIONAL
 FACILITY, Warden; and JAMES L.
 SAFFLE, Director OK DOC,

              Defendants - Appellees.


                           ORDER AND JUDGMENT


Before EBEL , HENRY , and HARTZ , Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore submitted without oral argument. This order and judgment is not

binding precedent, except under the doctrines of law of the case, res judicata, or

collateral estoppel. The court generally disfavors the citation of orders and

judgments; nevertheless, an order and judgment may be cited under the terms and

conditions of 10th Cir. R. 36.3.
      Plaintiff Robert Wayne Hamby, an Oklahoma state inmate appearing pro se,

appeals from the district court’s denial of his motions for injunctive relief.

Plaintiff seeks to enjoin and restrain various prison officials from transferring him

from his current place of incarceration to another prison. He asserts that he is

entitled to this relief because he is subject to possible assault if he is transferred

from his current facility.

      We review the district court’s denial of a motion for a preliminary

injunction for “an abuse of discretion, legal error, or clearly erroneous factual

findings.” Kikumura v. Hurley, 242 F.3d 950, 955 (10th Cir. 2001). “A movant

is entitled to a preliminary injunction if he can establish the following: (1) a

substantial likelihood of success on the merits of the case; (2) irreparable injury

to the movant if the preliminary injunction is denied; (3) the threatened injury to

the movant outweighs the injury to the other party under the preliminary

injunction; and (4) the injunction is not adverse to the public interest.” Id.

“Because a preliminary injunction is an extraordinary remedy, the right to relief

must be clear and unequivocal.” Id. (internal quotation marks omitted).

      The magistrate judge found that Plaintiff had not established his right to the

injunctive relief sought, and noted that Plaintiff had not exhausted his

administrative remedies on his claim. Accordingly, he recommended denying




                                           -2-
Plaintiff’s motions. The district court adopted that recommendation in its

entirety.

      After reviewing the magistrate judge's recommendation, the district court's

order, and the briefs and record on appeal, we conclude that Plaintiff has failed to

demonstrate an abuse of discretion, legal error, or clearly erroneous factual

findings in connection with the denial of his motions for injunctive relief. We

AFFIRM for substantially the same reasons stated in the magistrate judge’s

recommendation dated February 20, 2002, and the district court’s order dated

March 14, 2002. Plaintiff’s motion for leave to proceed without prepayment of

costs and fees is denied. Plaintiff is advised that he must submit immediate

payment of the unpaid balance due in this appeal.

                                               Entered for the Court



                                               Harris L Hartz
                                               Circuit Judge




                                         -3-